DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 3, 5-7, 9, 12, 17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites that the “formulation has a thickness in the range of about 1 micron up to about 1000 micron” and the formulation is not positively reacted as a film and hence it is unclear how a formulation or a composition can have a thickness. 
	Claim 5 recites that the “non-yellowing light stable resin is derived from an acrylate, a methacrylate, an epoxy, a vinyl ether, a vinyl ester, a cyanoacrylate, a silicone, a silicone-containing acrylate, a silicone-containing vinyl ether, one or more monomers with carbon-carbon double bonds that can be free-radically polymerized, as well as mixtures of any two or more thereof.” Claim 17 recites that the “capping agent is polyvinyl alcohol, poly(N-vinyl-2-pyrrolidone), gum arabic, a-methacrylic acid, 11-mercaptoundecanoic acid or the disulfide derivative thereof, citric acid, trisodium citrate, stearic acid, palmitic acid, octanoic acid, decanoic acid, polyethylene glycol and derivatives thereof, polyacrylic acid and aminomodified polyacrylic acid, 2-mercaptoethanol, starch, and the like, as well as mixtures of any two or more thereof “ and claim 21 recite that the formulation further comprises “one or more flow 
	Claim 6 recites that the “non-yellowing light stable resin is not derived from a sulfur-containing compound” and claim 7 recites that the “non-yellowing light stable resin is not derived from a polyaromatic compound having substantial conjugation between the aromatic rings thereof.” Claim 12 recite that the “non-yellowing light stable resin is not a sulfur-containing resin, or a polyaromatic resin having substantial conjugation between the aromatic rings thereof” and hence claims 6, 7, and 12 fail to further limit claim 1. 
	Claim 9 recites that the “acrylate resin is derived from an aromatic acrylate that does not contain any fused/conjugated aromatic rings, or any aromatic rings directly linked with more than one carbonyl groups” and lists two chemical structures however the claim language is ambiguous and it is unclear whether the two recited chemical structures are excluded from the recited aromatic acrylate or is the acrylate resin derived from the recited chemical structures.
	Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-7 and 11-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al. (US 2010/0256271 A1).  
	Hasegawa et al. disclose a resin composition (equivalent to the stable, high refractive index, non-yellowing, optically transparent adhesive formulation of the claimed invention) which enables to obtain a transparent member having excellent transparency, high refractive index and high strength and an optical component composed of such a transparent member. The resin composition comprises a polymerizable compound or a resin component (equivalent to the non-yellowing, light stable resin of the claimed invention) and an organically modified fine particle in which an organic material is bonded to the surface of the fine particle. The fine particles in the organically modified fine particle contains a metal oxide fine particle and/or a metal sulfide fine particle, and a metal component of the metal oxide fine particle or the metal sulfide fine particle is one or more kinds selected from the group consisting of titanium, zirconium, zinc, antimony, magnesium, potassium, barium, aluminum, calcium, tellurium, selenium, cerium and tin. The metal oxide fine particle can be a ZrO2-containing fine particle and a TiO2-containing fine particle (equivalent to the claimed nanoparticles and inherently having a refractive index in the range of 1.70 up to 4.50 given that the particles taught in the prior art and that of the claimed invention are identical and meeting the limitations of claim 13). The average particle diameter of the organically modified fine particle is from 1 to 100 nm (meeting the limitations of claims 14 and 15) and it is contained in an amount of 1 to 300 parts by weight, based on 100 parts by weight of the polymerizable compound or the resin component (meeting the limitations of claim 20).  The resin component is one or more kinds selected from the group consisting of a polycarbonate resin, a cyclic olefin copolymer, a polymethylpentene resin and a polyimide resin, and the polymer is one or more kinds selected from the group consisting of an allyl diglycol carbonate resin, a thiourethane resin, an episulfide resin and an acrylic resin (thus meeting the limitation that the resin is not derived from a sulfur-containing compound or a polyaromatic compound having substantial conjugation between the aromatic rings thereof as recited in claim 1 and meeting the limitations of claims 5-7 and 12).
 (equivalent to the capping agents of claim 16) after the synthesis of the metal fine particles. Examples of the molecule for organic modifying include an alcohol compound, an aldehyde compound, a carboxylic acid compound, an amine compound, a thiol compound, an epoxy compound, an amide compound, a ketone compound, an oxime compound, phosgene, an enamine compound, an amino acid, a peptide compound, saccharide and a polymer having a polar group. Preferable examples of the polymer having a polar group include polyacrylonitrile, acrylonitrile-butadiene copolymer, polyvinyl alcohol and ethylene-vinyl alcohol copolymer. The metal fine particles are provided with one or more coating layers composed of an inorganic material on the surface thereof, and the organic material may be bonded to the surface of the coating layer(s) (meeting the limitations of claims 16 and 17). Examples 1 in paragraph 0221 is directed to the synthesis of organically modified fine particles and recites the use of 8.5 g of 0.01 Mol/l Zn (NO3)2 and 0.5 g of hexanoic acid to form organically surface-modified zinc oxide fine particles (meeting the limitations of claim 18). A resin for optical materials requires properties such as colorlessness and transparency, and small birefringence; low hygroscopicity not to cause moisture absorption and deformation; high heat resistance in the production step or under the environment of use; excellent moldability and the like.  The resin is not particularly restricted as long as these requirements are satisfied, and examples thereof include those used for a conventional optical lens (a spectacle lens, a Fresnel lens, a pickup lens in information recording devices such as CD, DVD and the like, a lens for cameras such as a digital camera and the like), an optical prism, an optical waveguide, an optical fiber, a thin-film molded product, an adhesive for optical uses, a sealing material for optical semiconductors, a diffraction grating, a light guiding plate, a liquid crystal substrate, a light reflection plate and the like. For example, suitably used are amorphous thermoplastic resins having typical examples of an acrylic based resin, a styrene based resin, a polycarbonate resin, a polyester resin, an olefin based resin, an alicyclic acrylic resin, an alicyclic olefin resin, a polyurethane resin, a polyether resin, a (meeting the limitations of claim 11), butoxyethyl acrylate, butoxymethyl methacrylate, cyclohexyl acrylate, cyclohexyl methacrylate, 2-hydroxyethyl acrylate, 2-hydroxymethyl methacrylate, but are not restricted to these exemplified compounds alone. As a method for producing a transparent member using a resin composition containing a resin component and organically modified fine particles, there can be cited a method involving uniformly mixing a solution obtained by dissolving a resin component with organically modified fine particles to obtain a thin film by removing a solvent, a method involving melt-kneading a resin component and organically modified fine particles, and then carrying out extrusion molding or injection molding, and the like. In some cases, in order to obtain a good optical material, a known compound or the like is preferably added as a stabilizer or a resin modifier 
for improving a resin and handleability, for example, for controlling the optical physical properties such as the refractive index and Abbe's number and the like, physical properties such as color, light resistance, weather resistance, heat resistance, impact resistance, hardness, specific gravity, linear expansion coefficient, polymerization shrinkability, water absorption, hygroscopicity, chemical resistance, viscoelasticity and the like, and transmittance and transparency of a transparent member produced by polymerizing/curing the polymerizable composition of the present invention, and controlling the viscosity of the polymerizable composition, and preservation and transport handleability.  Examples of the compound added for improving stability such as polymerization stability or the like include a polymerization retardant, a polymerization inhibitor, a deoxidant, an antioxidant and the like (meeting the limitations of claim 21). Upon molding the optical material of the present invention, similar to the known molding method, various substances such as a stabilizer, a resin modifier other than the aforementioned resin modifier, a chain extender, a crosslinking agent, a photostabilizer typified by a HALS-type, an ultraviolet absorber other than the aforementioned ultraviolet absorber, an antioxidant typified by a hindered phenol type, a coloring inhibitor, a dye typified by an anthraquinone disperse dye, a pigment, a filler, an external mold releasing agent typified by a silicone-type or acidic phosphate, neutral phosphate, quaternary ammonium salt or an internal mold releasing agent typified by a 
quaternary phosphonium salt, an adhesion improving agent and the like may be added, depending on the purposes (further meeting the limitations of claim 21).  The amount of each of the additives which can be added as described above depends upon the kind, structure and effect of each additive and is not limited, but the amount is usually in the range of 0.001 to 10 weight % and preferably in the range of 0.01 to 5 weight %, based on the total weight of the composition.  The dye added is preferably used in the range of 1 ppb to 100 ppm, not in the above-described range in some cases.  Within these ranges, a sufficiently cured optical material can be produced, and the obtained optical material has good transparency and optical physical properties in some cases. The transparent member obtained according to the above production method can be obtained as a transparent member having a high refractive index of the 
e-ray (546 nm) of not less than 1.71, preferably not less than 1.76 and more preferably not less than 1.80 (meeting the limitation that the formulation has a refractive index in the range of about 1.55 up to about 2.0 as recited in claim 1 and further meeting the limitations of claim 19).  The resin composition can be molded into products of various molded (transparent members) of various shapes by changing the mold to be used upon casting polymerization.  The resin composition can be used for various applications as an optical material utilizing characteristics of high refractive index and transparency such as a spectacle lens, a camera lens, a light emitting diode (LED) or the like.  Particularly, the resin composition is suitably used as an optical material such as a spectacle lens, a camera lens or the like (thus meeting the limitations of claim 22-25) and furthermore, examples thereof include materials of high refractive index optical members such as an optical prism, an optical waveguide, 
	With regards to the limitation that the formulation passes the standard industrial QUV test for at least 500 hours without a significant increase in its yellow index value (as recited in claim 1), has yellow index value, B*, of <1 (as recited in claim 2) , a transparency of 97% (as recited in claim 4), the Examiner takes the position that such property limitations are inherent in the resin composition taught by Hasegawa et al. given that the claimed formulation and the resin composition taught by Hasegawa et al. are identical. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	4.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 2010/0256271 A1) in view of Craig et al. (US 2005/0252414 A1).  
  Hasegawa et al., as discussed above, do not disclose that the resin composition comprises 1,4-cyclohexanediol monoacrylate. 



	5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 2010/0256271 A1) in view of Willner et al. (US 2016/0113846 A1). 
  Hasegawa et al., as discussed above, do not disclose that the resin composition comprises an ethloxylated bisphenol A dimethacrylate (SR 540). . 
However, Willner et al. disclose curable dental material, producible by polymerization, to produce curable or cured dental material and further teach the use of the curable or cured dental material. Willner et al. specifically state that the translucence of the cured dental material crucially depends additionally on the refractive indices of the organic and inorganic constituents.  It is generally the case that the closer these refractive indices are to one another, the more translucent the cured dental material is.  An optimal mixture would thus be one in which the inorganic substances and the organic substances have identical refractive indices. One, more than one or all of the one, two, three or more than three polymerizable monomers which form the total amount of the polymerizable monomers in the disclosed curable dental material are preferably light-curable (i.e. photopolymerizable) monomers.  These light-curable (i.e. photopolymerizable) monomers can be ethoxylated bisphenol A dimethacrylate (bis-EMA), pentaerythritol dimethacrylate and tricyclodecanedimethanol dimethacrylate (TCD-DMA). (See Abstract and paragraphs 0040, 0059, 0111, and 0112). 
 Accordingly, it would have been obvious to one having ordinary skill in the art to use ethoxylated bisphenol A dimethacrylate in the resin composition taught by Hasegawa et al. given that Willner et al. teach that ethoxylated bisphenol A dimethacrylate can be used in adhesive or coating compositions containing 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 6387981 discloses a dental material comprising a hardenable resin, a non-heavy metal oxide particle and a heavy metal oxide wherein strength in the dental material is typically achieved by adding fillers and wherein visual opacity, translucency and aesthetic quality can be controlled by the amount of filler.  

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SHEEBA AHMED/Primary Examiner, Art Unit 1787